UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

GINA M. MILES, Case No. 1:16-cv-440

Plaintiff, Dlott, J.

Litkovitz, M.J.

VS.
COMMISSIONER OF REPORT AND
SOCIAL SECURITY, RECOMMENDATION

Defendant.

This matter is before the Court on plaintiff's motion for attorney fees under the Social
Security Act, 42 U.S.C. § 406(b)(1). (Doc. 23). The Commissioner filed a response indicating
that it does not oppose plaintiff's motion. (Doc. 24).

On March 16, 2017, the undersigned recommended that this case be reversed and
remanded for an award of benefits pursuant to Sentence Four of 42 U.S.C. § 405(g). (Doc. 17).
On April 19, 2017, the District Judge adopted the Report and Recommendation in its entirety.
(Doc. 18). On May 24, 2017, the Court awarded plaintiff $2,210.00 in attorney fees and $400.00
in costs under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). (Doc. 22}.

Plaintiff states that she did not petition for fees for representation at the administrative
level because her claim was granted at the District Court level. (Doc. 23 at 4). Plaintiff further
states that pursuant to § 406(b)(1)(A), the Commissioner withheld 25 percent of past-due
benefits—or $9,285.87—as a potential contingency fee to be awarded to plaintiff's counsel. (/d.
at 2). Plaintiff now seeks an award of $7,075.87 in attorney fees under § 406(b) for 13 hours of
work performed before the Court. (/d. at 4, 6). The $7,075.87 fee request represents 25 percent
of plaintiff's past-due benefits, less the EAJA fee previously awarded by the Court ($2,210.00)

(to be credited to plaintiff). (/d. at 5).
Pursuant to 42 U.S.C. § 406(b)(1)(A), a court may award a prevailing claimant’s attorney
a reasonable fee not in excess of 25 percent of past-due benefits recovered by the claimant for
work done in a judicial proceeding. 42 U.S.C. § 406(b)(1)(A). See Horenstein v. Sec vy of
ALH.S., 35 F.3d 261, 262 (6th Cir. 1994) (en banc) (court may award fees only for work
performed before the court, and not before the Social Security Administration). Fees are
awarded from past-due benefits withheld from the claimant by the Commissioner and may not
exceed 25 percent of the total past-due benefits. Gisbrecht v. Barnhart, 535 U.S. 789, 792
(2002).

In determining the reasonableness of fees under § 406(b), the starting point is the
contingency fee agreement between the claimant and counsel. Gisbrecht, 535 U.S. at 807.
When a claimant has entered into a contingency fee agreement entitling counsel to 25 percent of
past-due benefits awarded, the Court presumes, subject to rebuttal, that the contract is
reasonable. Rodriquez v. Bowen, 865 F.2d 739, 746 (6th Cir. 1989) (en banc), Within the 25
percent boundary, the attorney for the claimant must show that the fee sought is reasonable for
the services rendered. Gisbrecht, 535 U.S. at 807. The Court should consider factors such as the
character of the representation, the results achieved, the amount of time spent on the case,
whether the attorney was responsible for any delay, and the attorney’s normal hourly billing rate
for noncontingent fee cases. Id. at 808. See also Rodriquez, 865 F.2d at 746. Additionally, the
Court should consider instances of improper conduct or ineffectiveness of counsel; whether
counsel would enjoy a windfall because of either an inordinately large award or from minimal
effort expended; and the degree of difficulty of the case. Hayes v. Sec ’y of HHS, 923 F.2d 418,
422 (6th Cir. 1990); Rodriquez, 865 F.2d at 746. An award of 25 percent of past-due benefits

may be appropriate where counsel has overcome legal and factual obstacles to enhance the
benefits awarded to the client; in contrast, such an award may not be warranted in a case
submitted on boilerplate pleadings with no apparent legal research. Rodriquez, 865 F.2d at 747.
An award of fees under § 406(b) is not improper merely because it results in an above-

average hourly rate. Royzer v. Sec’y of HHS, 900 F.2d 981, 981-82 (6th Cir. 1990). As the Sixth

Circuit determined:

It is not at all unusual for contingent fees to translate into large hourly rates if the
rate is computed as the trial judge has computed it here [by dividing the hours
worked into the amount of the requested fee]. In assessing the reasonableness of a
contingent fee award, we cannot ignore the fact that the attorney will not prevail
every time. The hourly rate in the next contingent fee case will be zero, unless
benefits are awarded. Contingent fees generally overcompensate in some cases and
undercompensate in others. It is the nature of the beast.

Id. “[A] hypothetical hourly rate that is less than twice the standard rate is per se reasonable, and
a hypothetical hourly rate that is equal to or greater than twice the standard rate may well be
reasonable.” Hayes, 923 F.2d at 422. See also Lasley v. Comm'r of Soc. Sec., 771 F.3d 308, 309
(6th Cir. 2014).

Plaintiff acknowledges that the Social Security Administration withheld $9,285.87 - 25%
of plaintiff's past-due benefits - from those benefits for attorney fees. (Doc. 23 at 2). Even
though plaintiff has been awarded EAJA fees of $2,210.00, the effective hourly rate must be
based on the total of the remaining potential contingency fee of $9,285.87, without reduction of
the EAJA fee award. See Ringel v. Comm’r of Soc. Sec., 295 F. Supp. 3d 816, 839-40 (S.D.
Ohio 2018). As explained in Ringel:

It is true that the EAJA’s Savings Clause bars duplicative awards, and that an

attorney who recovers a second, larger fee under 42 U.S.C. § 406(b) must refund

the duplicate EAJA fee to the claimant. However, the effective hourly rate can be

calculated only prior to the subtraction of the duplicate prior EAJA award;

subtracting the EAJA award from the total fee sought is incorrect, as the EAJA fee

is a wash. Here, [the] . . . effective hourly rate is calculated by reference to [the

total fee requested] (including her prior EAJA award) divided by the total number
of hours expended. The return of an EAJA fee is not a compromise and does not
reduce the effective hourly fee sought but only prevents double recovery for the
same work.

Id. (footnotes omitted). Thus, the proper approach is to perform the Hayes calculation using the
full 25% contingency amount of $9,285.87, without reducing that amount by the prior EAJA fee
award. The Court will therefore treat plaintiff's request for a § 406(b) fee award as a request for
the full contingency amount of $9,285.87 in analyzing whether the fee request is reasonable.

Here, the fee of $9,285.87 that plaintiff requests falls within the 25 percent boundary.
Thus, the issue is whether the requested fee is reasonable. Gisbrecht, 535 U.S. at 807. Plaintiff
asserts the requested attorney fee is reasonable given attorney Shoshana Pehowic’s experience
and background, which includes admission to several bars and representing clients in Social
Security cases since 2005 in many geographic areas. (Doc. 23 at 4).' Plaintiff has also
submitted an itemized billing sheet demonstrating that her attorney performed a total of 13 hours
of work on the case in this Court. (/d. at 6). Plaintiff has also submitted a copy of the
contingency fee agreement she entered into with counsel under which she agreed to pay counsel
a contingency fee of 25% of past-due benefits. (Doc. 23-1).

Dividing the $9,285.87 requested by plaintiff by the 13 hours counsel worked on this case
before the Court yields a hypothetical hourly rate of $714.29. In determining whether counsel
“would enjoy a windfall because of either an inordinately large benefit or from minimal effort
expended,” Hayes, 923 F.2d at 422 (quoting Rodriquez, 865 F.2d at 746), the Court notes that “a
windfall can never occur when, in a case where a contingent fee contract exists, the hypothetical

hourly rate determined by dividing the number of hours worked for the claimant into the amount

 

' Plaintiff's motion for attorney fees was submitted by Henry D. Acciani, who represents that Ms. Pelowic was
employed with his firm, O’Connor, Acciani, and Levy, beginning in 2008. (Doc. 23 at 4).

4
of the fee permitted under the contract is less than twice the standard rate for such work in the
relevant market.” /d. As the Sixth Circuit explained in Hayes:
[A] multiplier of 2 is appropriate as a floor in light of indications that social security
attorneys are successful in approximately 50% of the cases they file in the courts.

Without a multiplier, a strict hourly rate limitation would insure that social security
attorneys would not, averaged over many cases, be compensated adequately.

A calculation of a hypothetical hourly rate that is twice the standard rate is a starting
point for conducting the Rodriguez analysis. It provides a floor, below which a
district court has no basis for questioning, under the second part of Rodriquez’s
windfall rule for “minimal effort expended,” the reasonableness of the fee.

Id.

Plaintiffs counsel has not provided her hourly rate for non-contingency fee cases.
Although the Court will ordinarily adopt the hourly rate approved by the Court in connection
with a fee petition under the EAJA, see, e.g., Edwards v. Comm’r of Soc. Sec., No. 1:08-cv-815,
2011 WL 1002186, at *1 (S.D. Ohio Mar. 16, 2011), the parties’ joint motion to award attorney
fees under EAJA, which was granted by the Court, did not include an hourly rate. However,
judges in this Court have approved similar hourly rates in contemporaneous and comparable
disability appeals as the $714.29 hourly rate requested by plaintiff here. See, e.g., Scott v.
Comm 'r of Soc. Sec., No. 1:16-cv-697, 2018 WL 4109412, at *5 (S.D. Ohio Aug. 29, 2018)
(Report and Recommendation), adopted, 2018 WL 4690785 (S.D. Ohio Sept. 28, 2018) (and
cases cited therein with effective hourly rates ranging from $539.57 to $709.00 per hour).

Considered in the context of the attorney fees awarded in comparable cases, the
undersigned finds that the hourly rate of $714.29 does not exceed the amounts typically awarded

in such cases and does not constitute a windfall to plaintiff's counsel. Plaintiff's counsel did not

 

? However, in her motion for EAJA fees filed before the parties’ joint motion, plaintiff specified that she sought an
hourly rate of $170.00. (Doc. 20 at 6).
unduly delay the resolution of this matter, and she achieved an excellent result in this case by
obtaining a favorable disability determination in which this Court remanded plaintiff's case for
an award of benefits. Further, plaintiff voluntarily entered into the contingency fee agreement
with counsel and counsel assumed the risk of non-payment. Finally, the Commissioner does not
oppose plaintiff's fee request. Having reviewed plaintiff's § 406(b) fee request in light of these
considerations, the Court finds that a fee of $7,075.87 ($9,285.87 less $2,210.00 EAJA fee
credit) is reasonable for the work plaintiff's counsel performed in federal court.

It is therefore RECOMMENDED that plaintiff's § 406(b) motion for attorney fees (Doc.
23) be GRANTED and that counsel be AWARDED $7,075.87 in fees.

IT IS SO RECOMMENDED.

pare: /ofasf9 Guts Zo hoe

Karen L. Litkovitz—
United States Magistrate J ts
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

GINA M. MILES, Case No. 1:16-cv-440

Plaintiff, Dlott, J.

Litkovitz, M.J.

Vs.
COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

NOTICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R
Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party's objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
